Title: To James Madison from Elias Boudinot, 16 September 1803
From: Boudinot, Elias
To: Madison, James


Dr Sir
Mint of the US. 16 Septr 1803
I beg leave thro’ you, to inform the President of the United States, that a dangerous Malignant fever has again appeared in this City, which will oblige me to shut up the Mint, for a short time. I perhaps might have continued it open some little time longer, but having worked up the Bullion of every species & issued the Coin, I have no hopes in the present State of the City of any one making a fresh deposit, till the Alarm is over. We should of Course be Idle, and therefore on a plan of Oeconomy I have consented to this Measure, as a few hundred Dollars will be saved to the United States, and no loss sustained. As it will take some days to make the necessary Arrangments, if the President should disapprove the Measure, a line signifying it, will be punctually attended to. I have the honor to be with great Respect D Sir Your very Hble Sevt
  

   
   Draft (DNA: RG 104, Records of U.S. Mint, General Correspondence); letterbook copy (DNA: RG 104, Letters Sent by Director of Mint, vol. 1); letterbook copy (DNA: RG 104, Domestic Letters and Statements of Mint).



   
   The nearly annual appearance of yellow fever in Philadelphia had forced the temporary closure of the Mint several times before (Boyd, Elias Boudinot, pp. 235–36, 237; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:459–60 n. 1).


